BLODGETT, J.
Heard on motion for new trial filed by defendant after verdict for plaintiff: for $50.
Collision of automobiles at corner of Haven Avenue and 'Cranston Street, Sunday, January 9, 1927.
The car of plaintiff was driven around a dummy policeman in the center of the intersection of the two two streets. After passing the intersection there is testimony that some person on the sidewalk signalled and that the driver of plaintiff’s car made a sudden stop and that the car of defendant following closely collided with car of plaintiff.
The plaintiff testified that before coming to a stop he held out his arm to warn any following car. The testimony is conflicting upon this point but the case was submitted to the jury upon the question of negligence and contributory negligence, and the jury evidently believed the testimony of plaintiff and his witnesses, and the Court cannot say that the weight of evidence is so greatly in favor of defendant as to necessitate a new trial.
Motion denied.